Citation Nr: 0909770	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  07-12 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from June 1952 to June 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran testified at a Board videoconference 
hearing in April 2008.  

The issue on appeal was previously before the Board in May 
2008 when it was remanded for additional evidentiary 
development.  Also before the Board in May 2008 were claims 
of entitlement to service connection for left ear hearing 
loss and tinnitus which were also remanded.  In January 2009, 
the RO granted service connection for left ear hearing loss 
and for tinnitus.  This is a complete grant of the benefits 
sought and the issues of entitlement to service connection 
for left ear hearing loss and tinnitus are no longer on 
appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran was exposed to hazardous noise during 
service.

2.  The veteran has been diagnosed with right ear hearing 
loss.

3.  The competent medical evidence indicates that the 
veteran's right ear hearing loss is not related to the in-
service noise exposure or to any other incident of the 
veteran's military service.




CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by 
the veteran's military service, and right ear sensorineural 
hearing loss may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussion in an October 2006 
VCAA letter has informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought and adjudicated by this claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The October 2006 VCAA letter notified the appellant what 
evidence he was responsible for obtaining and what evidence 
VA would attempt to obtain on his behalf.  The requirements 
of 38 C.F.R. § 3.159(b)(1) have been met.  The Board finds 
that all notice required by VCAA and implementing regulations 
was furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

In this case, the RO's decision came after notification of 
the veteran's rights under the VCAA.  The VCAA notice was 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on this claim has been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim and he was also provided with notice 
of the types of evidence necessary to establish an effective 
date or a disability evaluation for the issue on appeal in 
the October 2006 letter.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The veteran has been afforded an appropriate VA 
examination.  The requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  No additional pertinent evidence has been 
identified by the appellant as relevant to the issue on 
appeal.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.


Criteria

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §  1110.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For certain chronic disorders, to include sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385.  See 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim.  See 38 
C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence. 

Analysis

With respect to Hickson element (1), current disability, 
there is medical evidence that the Veteran currently has a 
bilateral hearing loss as defined by VA.  At the time of the 
most recent VA audiological evaluation which was conducted in 
January 2008, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
60
65
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  The Board finds that Hickson 
element (1) is satisfied.  See 38 C.F.R. § 3.385.  


With regard to Hickson element (2) medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
the Veteran testified before the undersigned at an April 2008 
video conference hearing that he was exposed to loud noises 
while assigned to the 6th Armored Division where he worked as 
a mechanic in the motor pool and tire shop.  This report of 
exposure to acoustic trauma is consistent with the 
circumstances of his service.  38 U.S.C.A. § 1154(a).  The 
Board finds that the Veteran was exposed to acoustic trauma 
while on active duty and Hickson element (2) has been 
satisfied.  

Moving to Hickson element (3), medical nexus, there is of 
record only medical opinions which weigh against the 
Veteran's claim.  

At the time of a November 2006 VA examination, the Veteran 
reported pre-military noise exposure while working on a farm.  
His military noise exposure was reported to be during basic 
training when he was exposed to gunfire from personal weapons 
as well as from tanks and that he worked in transportation.  
He reported recreational noise exposure from hunting when he 
was younger.  Audiological testing revealed that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
45
60
65

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear.  The examiner diagnosed the 
presence of mild to moderately severe sensorineural hearing 
loss in the right ear.  The examiner opined that it was less 
than likely that the hearing loss was due to military noise 
exposure.  The examiner noted that there was no evidence of 
hearing loss found in the claims file.  He also noted that 
factors such as recreational and occupational noise, as well 
as aging, could not be ruled out as contributing factors.  

At the time of the September 2008 VA examination referenced 
above, the Veteran reported the onset of hearing loss to be 
approximately 50+ years prior.  He reported he had military 
noise exposure while serving in a tank company and in the 
motor pool.  He informed the examiner that he was exposed to 
tank and large weapons firing during training exercises but 
was not in combat.  He also reported he was exposed to noise 
from equipment used in the motor pool.  Military hearing 
protection was not provided or used.  The Veteran also 
reported he had pre and post military occupational noise 
exposure from working with farm equipment for a total of 40 
years.  He had recreation noise exposure from hunting without 
hearing protection where he shot right handed.  The Veteran 
denied any significant history of chronic ear infection, ear 
surgery, aural fullness, vertigo, genetic predisposition for 
hearing loss, cerebral vascular disease, diabetes or ototoxic 
medication.  The examiner diagnosed mild to severe 
sensorineural hearing loss in the right ear.  It was noted 
that, although the service treatment records documented 
normal hearing sensitivity at entrance and separation, these 
results were based on whispered voice test measures which the 
examiner observed were not an accurate measure of hearing 
acuity.  The examiner was unable to determine the hearing 
acuity at the time of the Veteran's active duty service.  The 
examiner reported that private medical records demonstrated 
normal hearing in the right ear in 1965, 1984 and 1990.  The 
examiner opined that it was less than likely that right ear 
hearing loss was related to military noise exposure as the 
Veteran's right ear hearing was documented to be normal on 
several tests completed after the Veteran's discharge.  The 
examiner further found that additional noise exposure, aging 
and health conditions occurring after separation from service 
can not be ruled out as possible contributing factors to the 
Veteran's current hearing loss.  

The only evidence of record which links currently existing 
right ear hearing loss to the Veteran's active duty service 
is the Veteran's own allegations and testimony.  The Veteran 
is certainly capable of providing a history of exposure to 
acoustic trauma in service, as the veteran has done, and as 
has been deemed a credible account by VA.  The Veteran is 
also competent to state that he has experienced difficulty 
with hearing since service.  However, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  However, lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

The Board finds that the Veteran's lay statements are 
outweighed by the service, post-service treatment records 
(indicating a disorder that began years after service), and 
the VA medical opinions cited above.  The Board finds it to 
be particularly significant the Veteran first filed a claim 
for service connection for hearing loss in September 2006, 
more than five decades after leaving service.  The Veteran is 
also not competent to testify that his current hearing loss 
is related to his military service.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The Veteran, as a 
layperson, is not competent to provide evidence that requires 
medical knowledge because he lacks the requisite professional 
medical training, certification and expertise to present 
opinions regarding diagnosis and etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As such, the Board 
attaches more probative weight to the negative VA opinion 
than to the Veteran's recollections.  The Board finds that 
Hickson element (3) has not been satisfied.  Service 
connection is not warranted for right ear hearing loss on a 
direct basis.  

The Board finds that service connection for right ear 
sensorineural hearing loss is not warranted on a presumptive 
basis.  There is no competent evidence of record documenting 
the presence of hearing loss for VA purposes during active 
duty or within one year of the Veteran's discharge from 
active duty.  

Whispered voice testing which was conducted at the time of 
the January 1952 pre-induction examination and at the time of 
the June 1954 separation examination was determined to be 
15/15.  There were no complaints of, diagnosis of or 
treatment for problems with the Veteran's hearing documented 
in the service treatment records.  As noted above, whispered 
voice testing is not deemed accurate but certainly does not 
constitute competent evidence of the presence of hearing loss 
for VA purposed during the Veteran's active duty service.  

The record does not reflect medical evidence showing any 
manifestations of right ear sensorineural hearing loss for VA 
purposes during the one-year presumptive period after 
separation from service.  No audiological testing was 
conducted during that time.  Furthermore, there is no 
competent evidence of the presence of hearing loss for VA 
purposes for many years after the Veteran's discharge.  
Private audiological testing was conducted in February 1965, 
January 1984 and February 1990.  These test results were 
interpreted by the examiner who conducted the September 2008 
VA examination as demonstrating normal hearing in the right 
ear.  The first competent evidence of the presence of hearing 
loss is dated in November 2006, more than 50 years after the 
Veteran's discharge.  This weighs against the Veteran's 
claim.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence]; see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
[affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of the claimed 
condition]; Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) [a prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability].  

As there is no competent evidence of record documenting the 
presence of hearing loss for VA purposes within one year of 
the Veteran's discharge, Hickson element (2) is not met with 
respect to presumptive disease.  Service connection is not 
warranted for right ear sensorineural hearing loss on a 
presumptive basis.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for 
right ear hearing loss.  It follows that there is not a state 
of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination pursuant to 38 
U.S.C.A. § 5107(b).



ORDER

Service connection for right ear hearing loss is denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


